Citation Nr: 1001620	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-31 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent, 
for the period prior to February 9, 2009, for arthritis of 
the right knee.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 through 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs Appeals Management 
Center (AMC) in Washington, D.C., which granted service 
connection for arthritis of the right knee with an initial 
disability rating of 10 percent.  This matter also comes on 
appeal from a separate August 2007 rating decision issued by 
the VA Regional Office (RO) in Huntington, West Virginia, 
which denied entitlement to TDIU.

The Veteran and his spouse appeared and offered testimony at 
an October 2009 Travel Board hearing held before the 
undersigned Administrative Law Judge at the Huntington RO.  
At that time, additional evidence was submitted by the 
Veteran which consisted of VA treatment records from October 
2007 and October 2009.  This evidence was accompanied by a 
waiver of RO jurisdiction, executed pursuant to 38 C.F.R. 
§ 20.1304(c).  The Board has incorporated this evidence into 
the Veteran's claims file and considered it as part of the 
record on appeal.


FINDINGS OF FACT

1.  Prior to February 9, 2009, the Veteran's right knee 
disability was not productive of ankylosis; dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint; limitation of flexion of the 
right leg to 30 degrees or of extension to 15 degrees; or 
impairment of the tibia or fibula; however, was productive of 
slight recurrent lateral instability.

2.  The Veteran was unable to secure or follow substantially 
gainful employment due to his service-connected low back 
disability.


CONCLUSIONS OF LAW

1. Prior to February 9, 2009, the criteria for an initial 
rating in excess of 10 percent, for arthritis of the right 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R.§§ 3.321, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5258-5262 
(2009).

2.  Prior to February 9, 2009, the criteria for an initial 
rating of 10 percent, for recurrent lateral instability of 
the right knee, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R.  §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2009).

3.  The criteria for the assignment of a TDIU rating have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R.  §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Insofar as VA's duty to notify and assist the Veteran in 
regard to his request for TDIU, the Board has considered 
whether VA has fulfilled its notification and assistance 
requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given 
the favorable action taken with regard to that issue, no 
further notification or assistance in developing the facts 
pertinent to this limited matter is required at this time.  
Indeed, any such action would result only in delay.

With regard to the Veteran's claim for increased initial 
rating for his right knee arthritis, the Veteran was notified 
of the information and evidence needed to substantiate and 
complete a claim for service connection for knee disabilities 
in an April 2001 notice letter.  In a separate March 2006 
notice letter, the Veteran was also notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Board also observes that, as the issue at 
hand concerns an initial evaluation and comes before the 
Board on appeal from the decision which also granted service 
connection, there can be no prejudice to the Veteran in 
failing to provide adequate 5103(a) notice for the service 
connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and 
identified private treatment records, VA treatment records, 
Social Security records, and workers' compensation records 
have been obtained.  Additionally, he was afforded VA 
examinations of his right knee in July 2001, January 2006, 
and June 2008.  Overall, there is no evidence of any VA error 
in notifying or assisting the Veteran that reasonably affects 
the fairness of this adjudication.

II.  Entitlement to an Initial Rating in Excess of 10 Percent 
for Arthritis
of the Right Knee, Prior to February 9, 2009

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  Staged ratings are appropriate when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings for each distinct period.  See generally 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In this case, the AMC's January 2006 rating decision awarded 
the Veteran a 10 percent initial rating for arthritis of the 
right knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5259.  Under Diagnostic Code 5259, a maximum schedular rating 
of 10 percent is assigned in cases of symptomatic removal of 
semilunar cartilage.

Pursuant to Diagnostic Code 5010, arthritis due to trauma 
substantiated by x-ray findings is to be rated under the 
appropriate Diagnostic Code for degenerative arthritis.  
Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.

In addition, Note 1 states that the 20 percent and 10 percent 
ratings based on x-ray findings, above, will not be combined 
with ratings based on limitation of motion. Note 2 further 
states that the 20 percent and 10 percent ratings based on x-
ray findings, above, will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

Ratings for knee disabilities based upon limitation of motion 
are guided by the provisions of Diagnostic Codes 5260 and 
5261.

Under Diagnostic Code 5260, which provides for ratings based 
upon limitation of leg flexion, the following evaluations are 
assignable: for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, a maximum schedular rating of 
30 percent.

Pursuant to Diagnostic Code 5261, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable:  for extension limited to 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; for 
extension limited to 20 degrees, 30 percent; for extension 
limited to 30 degrees, 40 percent; for extension limited to 
45 degrees, a maximum 50 percent.

Normal ranges of motion of the knee are to 0 degrees in 
extension and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II (2008).
Private treatment records from September 1998 through 
February 1999 reflect that the Veteran was able to 
demonstrate flexion of his right knee to 130 degrees with 
full extension and that his range of motion was getting 
better.

In June 1999, the Veteran reported right knee pain with 
feelings of catching or giving out of the knee, as well as a 
sensation of bone rubbing on bone.  An examination revealed 
swelling with mild varus alignment and grade 1-2 medial 
laxity with catching of the knee.  The following month, the 
Veteran reported worsening right knee pain.  X-rays at that 
time revealed medial joint space of only 2 millimeters in the 
right knee, compared to 6 millimeters in the left knee.

The Veteran underwent arthroscopic surgery in September 1999.  
Follow-up treatment records from October 1999 reveal that the 
Veteran was pleased with the results of the surgery, and was 
able to demonstrate right knee flexion beginning from 3 
degrees through 126 degrees.

At a June 2001 private evaluation of his right knee, the 
Veteran reported pain and swelling of the right knee.  He 
stated that he was unable to squat, crawl, run, or stand for 
long periods of time.  Nonetheless, he denied any instability 
or locking of the knee at that time.  On examination, the 
Veteran's right knee demonstrated minimal effusion and range 
of motion from zero degrees to 125 degrees.

At a July 2001 VA examination, the Veteran reported right 
knee pain upon weightbearing which was increased after 
walking.  An examination revealed effusion in the right knee 
with flexion to -10 degrees and extension to 110 degrees.  
The examiner noted mediolateral instability of the right 
knee.

Treatment records relating to private treatment of the right 
knee from October 2001 through June 2004 reflect that the 
Veteran was able to consistently produce range of motion from 
zero degrees to 130 degrees.

An October 2005 private treatment record reflects complaints 
of continued pain in the medial aspect of the right knee, as 
well as night pain which extended from the Veteran's knees to 
his ankles.  Nonetheless, range of motion testing revealed 
flexion of the right knee from zero degrees to 140 degrees.  
Subsequent treatment records through February 2008 reveal 
full flexion and extension of the right knee. 

At a June 2008 VA examination, the Veteran reported constant 
and progressively worsening right knee pain which was 
increased by standing and walking.  At that time, the Veteran 
again reported instability and giving way of the right knee.  
On examination, he was able to produce flexion from zero 
degrees to 130 degrees with no additional loss of motion 
after repetitive use.  The examiner did not observe any 
ankylosis, loss of bone, crepitation, grinding, clicking or 
snapping, instability, or patellar abnormality.  Based upon 
the findings on examination, the Veteran was diagnosed with 
mild to moderate degenerative joint disease of the right 
knee.

On February 9, 2009 the Veteran underwent a total knee 
replacement of the right knee.  The February 2009 preliminary 
report indicates that the Veteran was admitted to undergo an 
elective total right knee arthroplasty.  Examination revealed 
that the Veteran had range of motion from 0-135 in both knees 
with crepitation.  The X-rays revealed osteoarthritis that 
was worse in the medial compartments of the right knee.

In summary, the Veteran's post-service VA and private 
treatment records and VA examinations reflect that the 
Veteran, at all times prior to February 9, 2009, was 
consistently able to produce flexion of the right knee well 
in excess of 45 degrees and nearly full extension that was 
limited by no more than 10 degrees.  For these reasons, the 
Board finds that the Veteran is not entitled to an initial 
rating in excess of 10 percent for arthritis of the right 
knee under Diagnostic Codes 5260 and 5261.

The Board recognizes that when evaluating joint disabilities 
rated on the basis of limitation of motion, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
In this case, however, even with the Veteran's reported pain 
being taken into full consideration, there is no evidence of 
a compensable disability picture that is commensurate to a 
limitation of flexion of the right knee to 30 degrees or less 
or limitation of extension of the right knee to 15 degrees or 
more given the extent of motion demonstrated by the Veteran.  
See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5260 and 5261.

Although the Board is aware that Diagnostic Code 5256 
provides additional rating criteria for cases in which a 
veteran's knee disability has manifested ankylosis, those 
criteria are inapplicable in this case as the evidence does 
not demonstrate the presence of ankylosis in the Veteran's 
right knee.

Under Diagnostic Code 5258, a maximum 20 percent rating is 
warranted for dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint.  
In this regard, the Board notes that the evidence does not 
demonstrate the presence of dislocation of semilunar 
cartilage of the right knee.  Moreover, although the Veteran 
reported at his July 2001 VA examination that his right knee 
occasionally locked up, subsequent treatment records do not 
reveal further complaints or objective findings of locking of 
the right knee.  An October 2005 private treatment record 
revealed the absence of effusion and no locking was reported 
at that time.  Subsequent private treatment records similarly 
do not reveal any such findings or subjective complaints.  At 
his January 2006 VA examination, the Veteran expressly denied 
dislocation or subluxation of the knee and there were no 
findings of locking of the knee.  Similarly, no such findings 
were revealed at the Veteran's June 2008 VA examination.  
Under the circumstances, the Board does not find that the 
Veteran is entitled to an initial evaluation in excess of 10 
percent for his right knee disability under Diagnostic Code 
5258.

Under Diagnostic Code 5262, which pertains to impairment of 
the tibia and fibula, malunion with slight knee or ankle 
disability warrants a 10 percent rating; malunion with 
moderate knee or ankle disability warrants a 20 percent 
rating; malunion with marked knee or ankle disability 
warrants a 30 percent rating; and nonunion of the tibia and 
fibula, with loose motion, requiring brace warrants a maximum 
40 percent rating.  38 C.F.R. § 4.71a.  In this case, the 
evidence does not demonstrate malunion of the right tibia and 
fibula.  Accordingly, an initial rating in excess of 10 
percent for right knee arthritis may not be awarded to the 
Veteran under Diagnostic Code 5262.

Based upon the evidence in the claims file, the Board finds 
that there is no basis for a "staged" rating pursuant to 
Fenderson.  Rather, the symptomatology shown upon examination 
during the pendency of the appeal has been essentially 
consistent and fully contemplated by the assigned disability 
ratings.

Although the evidence does not demonstrate a basis for 
awarding the Veteran an initial rating in excess of 10 
percent for arthritis of the right knee, the Board 
acknowledges that in VAOPGCPREC 23-97 the General Counsel of 
VA concluded that a claimant who has arthritis and 
instability of the knee may also be rated separately under 
Diagnostic Codes 5003 and 5257.  See 62 Fed. Reg. 63604 
(1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998), the 
VA General Counsel further explained that, to warrant a 
separate rating, the limitation of motion need not be 
compensable under Diagnostic Code 5260 or 5261; rather, such 
limited motion must at least meet the criteria for a 
noncompensable (0 percent) rating.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
evaluation, while moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent evaluation.  A 
maximum 30 percent evaluation is in order in cases of severe 
recurrent subluxation or lateral instability.  With regard to 
the aforementioned criteria of 38 C.F.R. §§ 4.40 and 4.45 and 
set forth by the Court in Deluca, which concern the 
applicability of a higher evaluation in cases of such 
symptomatology as painful motion and functional loss due to 
pain, the Court has held that those criteria do not apply in 
conjunction with Diagnostic Code 5257.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

In this case, a June 1999 private examination of the 
Veteran's right knee revealed Grade 1-2 medial laxity with 
catching in the right knee.  At the Veteran's July 2001 VA 
examination, the examiner noted mediolateral instability.  
Although no instability is noted in the subsequent private 
treatment records and the Veteran denied right knee 
instability at his January 2006 VA examination, the Board 
notes that he reported sensations of giving way and 
instability in his right knee at his June 2008 VA 
examination.  Overall, the evidence demonstrates that the 
Veteran has experienced slight recurrent lateral instability 
of the right knee.

Based upon the foregoing, the Board finds that prior to 
February 9, 2009, the Veteran is not entitled to an initial 
rating in excess of 10 percent for arthritis of the right 
knee.  To that extent, this appeal is denied.  38 C.F.R. 
§§ 4.3, 4.7.  The Board further finds, however, that prior to 
February 9, 2009, the Veteran is entitled to a separate 
initial disability evaluation of 10 percent for slight 
recurrent subluxation or lateral instability of the right 
knee pursuant to Diagnostic Code 5257.  To that extent, this 
appeal is granted.  38 C.F.R. §§ 4.3, 4.7.
 
III.  Entitlement to TDIU

Under VA laws and regulations, TDIU may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Specifically, if there is only one such disability, this 
disability shall be ratable at 60 percent or more; if there 
are two or more disabilities, there shall be at least one 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
cases, an extra-schedular rating may be assigned on the basis 
of a showing of unemployability alone.  See 38 C.F.R. 
§ 4.16(b).

In determining whether TDIU is warranted, consideration may 
be given to a veteran's level of education, special training, 
and previous work experience.  Factors such as the Veteran's 
age and any impairment caused by nonservice-connected 
disabilities may not be considered.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, which is defined as earned 
annual income that does not exceed the poverty threshold as 
determined by the United States Department of Commerce, 
Bureau of the Census, shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) has held that where entitlement to TDIU is 
raised during the adjudicatory process of the underlying 
disability or during the administrative appeal of the initial 
rating assigned for that disability, the issue of the 
claimant's entitlement to TDIU is part and parcel with the 
claim for benefits for the underlying disability.  See Rice 
v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009).

By way of procedural history, the Veteran's claim of service 
connection for a bilateral knee disorder was originally filed 
in October 1999.  This claim was denied by the RO in rating 
decisions issued in June and September of 2000.  The Veteran 
did not appeal either of those rating decisions.  However, 
after the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law in November 2000, the Veteran's claim of 
service connection for a bilateral knee disorder was reopened 
by VA in April 2001.  In a January 2006 rating decision, the 
Veteran was granted service connection for arthritis of the 
right knee.  An initial disability rating of 10 percent was 
assigned.  In June 2006, the Veteran filed a Notice of 
Disagreement, which expressed his desire for a higher initial 
rating for his right knee disability.  While the Veteran's 
appeal for an increased initial rating for his right knee 
disability was pending, the Veteran filed a VA Form 21-8940 
application for TDIU in September 2006.  The Veteran was 
subsequently denied entitlement to TDIU in an August 2007 
rating decision.  A timely Notice of Disagreement regarding 
VA's denial of TDIU was filed in August 2007, and the 
Veteran's appeal as to the issue of TDIU was perfected by an 
October 2007 substantive appeal.

In light of the Court's ruling in Rice, and, as the issue of 
entitlement to TDIU was raised by the Veteran during the 
administrative appeal of the initial rating assigned for his 
right knee disorder, the Board finds that the issue of the 
Veteran's entitlement to TDIU must be considered part and 
parcel to the Veteran's underlying claim of service 
connection for his right knee disorder.  Accordingly, 
appropriate disposition of the issue of entitlement to TDIU 
requires VA to consider whether the evidence demonstrates 
that the Veteran was entitled to TDIU during any period of 
time since his claim for service connection was reopened by 
VA in April 2001.

In this case, the Veteran has been service-connected for 
multiple disabilities which include:  moderate degenerative 
changes of the lumbar spine rated as 40 percent disabling; 
cataracts of the right eye with history of cataract surgery 
rated as 30 percent disabling; tinnitus rated as 10 percent 
disabling; noncompensable left ear hearing loss; right knee 
arthritis rated as 10 percent disabling; and by this 
decision, right knee lateral instability rated as 10 percent 
disabling.  The Veteran's combined disability evaluation is 
70 percent.  See 38 C.F.R. § 4.16(a).  Accordingly, the 
Veteran meets the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. 
§ 4.16(a), and the question thus becomes whether these 
disabilities, in and of themselves, preclude the Veteran from 
securing or following a substantially gainful occupation.

In this regard, the Veteran asserted in his September 2006 
application for TDIU that he had been unable to secure or 
follow substantially gainful employment since August 1998 due 
to his service-connected disabilities of the lumbar spine and 
right knee.  At his October 2009 Travel Board hearing, he 
testified that he had worked as a contract trucker until 
1998, when he aggravated his service-connected right knee 
injury while on the job.  The Veteran elaborated that a 
combination of symptoms stemming from his service-connected 
right knee and back disabilities precluded him from obtaining 
employment since that time.

In an undated vocational study which was performed in 
conjunction with a workers' compensation claim filed by the 
Veteran following his August 1998 injury, the Veteran 
reported that he was a high school graduate.  When questioned 
regarding his academic progress, he stated that he had 
difficulty reading and that he believe he was "let through 
school" due to his basketball ability.  Occupationally, the 
Veteran stated that he had been self-employed as a truck 
driver and mechanic for several years.  Achievement testing 
revealed that the Veteran performed arithmetic at 
approximately a 7th grade level and demonstrated reading 
ability at approximately the 9th grade level.  Although the 
vocational evaluator reported that the Veteran posed "a very 
difficult rehabilitation situation due to the combination of 
[his] possible learning deficits and severity of functional 
restrictions," the evaluator refrained from providing an 
opinion as to the Veteran's employability and recommended 
further psychological evaluation in order to further assess 
the same.  Apparently, no further psychological evaluation 
was performed.

Despite the Veteran's contentions that he has been unable to 
work since August 1998, the earliest treatment record 
squarely addressing his employability is an October 2007 VA 
treatment record which expresses that the Veteran experienced 
on-going chronic problems which preclude him from obtaining 
gainful employment.  Upon clinical examination, the VA 
physician specifically opined that the Veteran's lumbar 
degenerative joint disease "is likely to preclude the 
[V]eteran from gainful employment even in a sedentary 
position."

Although the Board acknowledges a March 2001 Social Security 
Administration (SSA) finding that the Veteran was disabled 
from employment at that time, the SSA attributes the 
Veteran's unemployability on the Veteran's service-connected 
low back and right knee disabilities as well as non-service-
connected disabilities in his left knee, left shoulder, and 
hypertension.  As such, the SSA's disability determination 
alone is insufficient to award TDIU for the period before 
October 2007.  Pratt v. Derwinski, 3 Vet. App. 269 (1992) 
(holding that a determination concerning unemployability must 
be made on the basis of service-connected disabilities 
alone).

Overall, the evidence reflects that the Veteran's service-
connected disabilities have rendered him unable to obtain or 
retain substantially gainful employment.  Accordingly, the 
Veteran is entitled to TDIU.  To that extent, this appeal is 
granted.




ORDER

An initial rating in excess of 10 percent, for the period 
prior to February 9, 2009, for arthritis of the right knee, 
is denied.

Entitlement to an initial rating of 10 percent, for the 
period prior to February 9, 2009, for recurrent lateral 
instability of the right knee, is granted.

Entitlement to TDIU is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


